Cause NO/aDlM-CfUS? 1 C\


THE STATE OF TEXAS                                             IN THE DISTRICT COURT

          VS.                                                  }r^l JUDICIAL DISTRICT

 Sfo/ygv h£*J8rNft                                             BEXAR COUNTY, TEXAS



                             MOTION FOR RECUSAL




TO THE HONORABLE JUDGE OF SAID COURT:                                                           -


   Come now     szqaa&y (>&a/i2,^a/A                        , Defendant in the above styled £1
and numbered cause and files this his Motion for Recusal and in support of this                 j_
motion would show the Court the following:                                                      -^


                                              I                                                 ^
                                                                                                CD
                                                                                                CD

   That Judge    5T&JCN      uirL&rCr                                           is the
presiding judge in    )K~V~          Court of Bexar County, Texas.

                                             II.


   That Judge    STE !/£■ 'J    Hz' I- ^6-                                      is connected
by affinity or consanguinity within the third degree with one of the complaining
witnesses and/or interested parties in the above entitled and numbered cause.


                                             HI.

   That Judge S^>£. l/£.;V   i-a l h>i~ Cx-                                     has a
personal bias against the Defendant because of the affinity or consanguinity that

exists between Judge 5Tfc. \a!~ 1/     I > J--: L 6' r (^                                 and
the above referenced complaining witness and/or interested parties, and therefore
Defendant's Constitutional right to have a fair trial would be violated if Judge
. 5"T£-6^>/ / f.i~U-)j /v-                                       continues as the trial
judge.
   WHEREFORE, PREMISES CONSIDERED, Defendant prays that Judge
                                                           recuses himselfTherself
from the trial of this case and that said judge ask the Presiding Judge of this
Administrative District to assign another judge for the trial of this case.

                                                 Respectfully submitted,




Attorney for Defendant                                   Defendant



                            CERTIFICATE OF SERVICE


      I, hereby certify that on this the 36>vday of /~>W'/             , Z<0/3 , a true
 and correct copy of the above and foregoing Motion for Recusal was transmitted
  to the office of the Bexar County District Attorney, Criminal Justice Center, 101
                                                 W. Nueva, San Antonio, Texas 78205




                                                        Defendant




                                      ORDER


   On this the       of                  ,         , came on to be heard Defendant's
Motion for Recusal and said motion is hereby

                          ( ) GRANTED             () DENIED


Signed this      , day of                    ,      .




                                                        Judge Presiding
          UNSWORN DECLARATION BY INMATE




   I.                                   . SID y

Being presently incarcerated in the Bexar County Adult
Detention Center, San Antonio, Texas declare under Penalty of

Perjury that the foregoing instrument is true and correct.

   Signed on this the J£l^'day of AW                -XI5L-




                                 Defendant
                                    sr
        fc- ■*- - *                      -■ ■ ^ r
                                                         SAM      TX738O
                                                         RIO -   DISTRICT

o A/,




               CO




                      $,■>, v   -"; - 'C .--- e     >•